DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendments filed on 06/07/2022 have been entered. Claims 15-31 remain pending in the application. The amendments overcome each of the claim objections and rejections under 35 USC 112(b) set forth in the previous office action mailed on 03/07/2022.
Terminal Disclaimer
The terminal disclaimer filed on 06/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,617,439 and 8,870,902 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 15, 17, 24, 26, 27, and 31 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Sutcu (US 5,637,111).
	Regarding claim 15, Sutcu et al. discloses an apparatus (FIGs 1-3) comprising: first (16), second (12), third (14), and fourth (18) jaw elements (FIGs 1-3); wherein in a first configuration (FIG 2, shearing configuration, col 3 line 65-col 4 line 3), the second jaw element is coupled to the first jaw element (FIG 2 shows 12 and 16 are coupled) by a first extension (Portion of 30, see FIG 4 below; interpreted as an extension because it extends from the longitudinal axis of the device) received in a first depression (Hole 31 within first jaw 16, FIG 3), and the fourth jaw element is coupled to the third jaw element (FIG 2 shows 18 and 14 are coupled) by a second extension (Portion of 30, see FIG 4 below; interpreted as an extension because it extends from the longitudinal axis of the device) received in a second depression (Hole 31 within third jaw 14, FIG 3); and wherein in a second configuration (FIG 1, cutting configuration, col 3 lines 58-64), the second jaw element is coupled to the third jaw element (FIG 1 shows 12 and 14 are coupled) by a first protrusion (Portion of 32, see FIG 4 below; this element couples the two jaws via mechanical constraint and is interpreted as a protrusion because it protrudes from the longitudinal axis of the device) received in a third depression (Slot 28 within 12, FIG 3), and the fourth jaw element is coupled to the first jaw element (FIG 1 shows 18 and 16 are coupled) by a second protrusion (Portion of 32, see FIG 4 below this element couples the two jaws via mechanical constraint and is interpreted as a protrusion because it protrudes from the longitudinal axis of the device) received in a fourth depression (Slot 28 within 18, FIG 3).  


    PNG
    media_image1.png
    405
    598
    media_image1.png
    Greyscale


Regarding claim 17, Sutcu et al. discloses a shifter shaft (44, FIG 5, col 5 lines 6-30) comprising a proximal end (End attached to handle 43) and a distal end (End attached to 32); wherein the distal end of the shifter shaft is coupled to the second and fourth jaw elements (The distal end of 44 is directly connected to 32 which is connected to the depressions of 12 and 18, therefore 44 is coupled to the second and fourth jaw elements);Page 2 of 7Preliminary AmendmentP00134-US-02-CON wherein a longitudinal axis is defined through the proximal and distal ends of the shifter shaft (Longitudinal axis of device as viewed in FIG 5); wherein on the condition the shifter shaft is in a first position along the longitudinal axis, the apparatus is in the first configuration (When 44 is positioned proximally, the apparatus is in the configuration of FIG 2); and wherein on the condition the shifter shaft is in a second position along the longitudinal axis, the apparatus is in the second configuration (When 44 is in the distally advanced position, the apparatus is in the configuration of FIG 1).  
Regarding claim 24, Sutcu et al. discloses the apparatus of claim 15 embodied in a medical device (FIG 5), wherein: the first configuration is a cutting configuration of the medical device; and the second configuration is a grasping configuration of the medical device (Col 3 lines 58-col 4 line 27 and col 5 line 30-col 6 line 14).  
Regarding claim 26, Sutcu et al. discloses the apparatus of claim 17 embodied in a medical device (FIG 5), wherein: the first configuration is a cutting configuration of the medical device; and the second configuration is a grasping configuration of the medical device (Col 3 lines 58-col 4 line 27 and col 5 line 30-col 6 line 14).    
Regarding claim 27, Sutcu et al. discloses a method for configuring first (16), second (12), third (14), and fourth (18) jaw elements (FIGs 1-3) into first (FIG 2) and second (FIG 1) configurations (Col 5 line 30 – col 6 line 15, FIGs 6A-6C), the method comprising: configuring the first, second, third, and fourth jaw elements into the first configuration by causing the second and fourth jaw elements to respectively couple to the first and third jaw elements by first (Hole 31 within first jaw 16, FIG 3) and second depressions (Hole 31 within third jaw 14, FIG 3) receiving first (Portion of 30, see FIG 4 above; interpreted as an extension because it extends from the longitudinal axis of the device) and second extensions (Portion of 30, see FIG 4 above; interpreted as an extension because it extends from the longitudinal axis of the device) respectively; and configuring the first, second, third, and fourth jaw elements into the second configuration by causing the second and fourth jaw elements to respectively couple to the third and first jaw elements by third (Slot 28 within 12, FIG 3) and fourth depressions (Slot 28 within 18, FIG 3) receiving first (Portion of 32, see FIG 4 above; this element couples the two jaws via mechanical constraint and is interpreted as a protrusion because it protrudes from the longitudinal axis of the device) and second protrusion (Portion of 32, see FIG 4 above; this element couples the two jaws via mechanical constraint and is interpreted as a protrusion because it protrudes from the longitudinal axis of the device) respectively.
Regarding claim 31, Sutcu et al. discloses the method comprises configuring a surgical instrument (Shown in FIG 5) into the first and second configurations (FIGs 6A-6C show configuring the surgical instrument into the first and second configurations).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sutcu (US 5,637,111) in view of Blocher (US 6,520,960).
	Regarding claims 18 and 19, Sutcu discloses the invention substantially as claimed, as set forth above for claim 17. 
Sutcu is silent regarding the first, second, third, and fourth jaw elements each comprising a serrated surface; the serrated surfaces of the first and second jaw elements are configured to engage each other; and the serrated surfaces of the third and fourth jaw elements are configured to engage each other, and wherein each serrated surface comprises adjacent teeth on a surface separated by a distance equal to or larger than a distance between the first and second positions of the shifter shaft.  
However, Blocher teaches in the same field of endeavor of grasping and manipulating tissue (Abstract) and apparatus (FIGs 1-4) having a first (18), second (20), third (24) and fourth (22) jaw element (FIG 2) wherein each of the first, second, third, and fourth jaw elements each comprising a serrated surface (40, 42, 44, and 46, FIGs 2-4 show the inner surfaces of each of the jaws is serrated, col 7 lines 14-20); the serrated surfaces of the first and second jaw elements are configured to engage each other (When 18 is closed towards 20, serrated surfaces 40 and 42 are at least configured to engage one another); and the serrated surfaces of the third and fourth jaw elements are configured to engage each other (When 24 is closed towards 22, serrated surfaces 44 and 46 are at least configured to engage one another), and wherein each serrated surface comprises adjacent teeth on a surface (Each of the ridges of the surface are interpreted as teeth).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first, second, third, and fourth jaw elements of Sutcu to each comprise the serrated surfaces and teeth, as taught by Blocher, for the purpose of increasing the friction between the jaws and improve the gripping capabilities for grasping and securely retaining tissue (Blocker col 7 lines 14-21). In the device as modified, the teeth are separated by a distance equal to or larger than a distance between the first and second positions of the shifter shaft (The claim does not specify which two teeth a distance is taken between. In the configuration of FIG 1, a tooth on the distal end of 12 is separated from a tooth on the distal end of 18 by a distance greater than the length of travel of slot 26).  
Allowable Subject Matter
Claims 16, 20-23, 25, and 28-30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pages 9-11, filed 06/07/2022, with respect to the rejection(s) of claim(s) 15 and 27 under 35 USC 102(a) in view of Sutcu (US 5,637,111) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of an alternative interpretation of the elements of Sutcu. In response to the amendments to claims 15 and 27 adding identifiers to the extensions, protrusions, and depressions, an alternative interpretation is provided such that each extension, protrusion, and depression is a distinct element of the device. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/               Examiner, Art Unit 3771